Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
The amendment filed wit the RCE submission of November 8, 2021 has been received and entered. With the entry of the amendment, claims 12-15 and 20-21 are canceled, and claims 1-11 and 16-19 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-19, and Species A: reducing agent of formaldehyde and Species B: copper plating bath in the reply filed on April 16, 2021 is acknowledged.

It is noted that non-elected claims 13 and 14 have been canceled by the amendment of November 8, 2021.

Specification
The objection to the disclosure because figure 4 should be discussed in the Detailed Description of the Invention section is withdrawn due to the amendment of June 22, 2021 providing this correction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part (d), has a “comparing” step, but as now worded it is confusing as to how the total amount of the sulfur compounds is determined. The claim has “comparing” “current data obtained in step (b) or the processed current data obtained in step (c) with data or processed data, respectively, in a reference plot showing time specific anodic oxidation currents vs. corresponding known relative concentrations of said sulfur containing compounds”.  This seems to say that the data of steps (b) or (c) is compared to a reference plot that shows “time specific anodic oxidation current vs. corresponding known relative concentrations of said sulfur containing compounds”.  However, it is not clear how the “comparing” occurs, and the specific relationship 
Claim 2, as now worded, (1) the sample itself could be no more than 50 volume % of plating bath material (so sample is diluted plating bath material) or (2) the sample could be 100% plating bath material and no more than 50 volume % of the actual plating bath is removed as the sample, so it is confusing as to what is intended.  Based on the original wording, for the purpose of examination, option (1) is understood to be what is intended, but applicant should clarify what is intended, without adding new matter.  Applicant did not address the remaining issue in claim 2 in the amendment of November 8, 2021, so the rejection above is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the abstract idea of step (d) comparing the current data obtained in step (b) or the process current data obtained in step (c) with data or processed data, respectively, in a reference plot showing time specific anodic oxidation currents vs. corresponding known relative concentrations of said Sulphur containing compounds, and the abstract ides of step (e) based on the comparison in step (d), determining the total amount of Sulphur containing compounds in the measuring sample.  The  comparing in steps (d) and (e) can be an abstract idea in the form of a mental process, where the comparing would have evaluation, judgement, etc. that can be practically performed by the human mind, where one could simply look at the data of (b) or (c) and look at the other reference plot and look at any similarities or differences between the two to determine the amount of Sulphur using the human mind (in step (d)) and use the human mind to also determine how this would give the amount in the measuring sample for step (e). This judicial exception is not integrated into a practical application because (1) while there are physical actions in steps (a) and (b) and optional processing in (c), these steps amount to mere data gathering as an insignificant extra solution activity that does not add a In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) as indicating performing an activity after determining a feature to provide as insignificant extra solution activity, and the claim does not recite anything more that amounts to significantly more than the judicial exception.  Furthermore, it is noted that simply adjusting to a “desired level” can furthermore be considered as to using “abstract ideas” because there is no limitation as to what is desired or how determined what is desired.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2012-177658 (hereinafter ‘658).
**** Please note Japan 2012-177658 provided on the IDS of 5/8/2018, and a machine translation was provided with the April 6, 2021 Office Action and used here***
Claim 1:  ‘658 teaches a method for monitoring the total amount of Sulphur containing compounds in a metal plating bath (0012), where the Sulphur containing compounds can contain at least one Sulphur atom having an oxidation state below +6 (0035-0036).  The method includes (a) providing a measuring sample comprising the Sulphur containing compound and reducing agent that is obtained from the metal plating bath  (0029, 0039, 0040, 0058), (b) in a measuring unit comprising a working electrode that is contacted with the measuring sample, applying a constant potential to the working electrode (0059), where it would be understood that the reducing agent would be anodically oxidized at the working electrode in the presence of the Sulphur containing compound, thereby generating an anodic oxidation current (since reducing agent such a dimethyl amine borane or hydrazine, as in 0039, can be present, and 
Claim 3: it is understood that a reducing agent amount can be provided in the sample such that the measured anodic oxidation current is at least 1 mA/cm2, because as shown in figure 2 (note 0070), the measured solution can give readings above 1 mA/cm2 depending on the sample conditions, and, reducing agents amount would be selected as a range of reducing agent amounts of 0.01 to 1 mol/L would be provided (0039).  As to current value of at least 3 mA/cm2, while the tests only describe values approaching 2 mA/cm2, given that a variety of current values can be used with a variety of potential voltages and a range of reducing agent amounts can be used as discussed above, it would have been obvious to one of ordinary skill in the art to optimize the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4: ‘658 indicates that the reducing agent can be dimethyl amine borane (oxidizable nitrogen atom), hydrazine (oxidizable nitrogen atom), hypophosphorous acid (oxidizable phosphorus atom), for example (0039).
Claims 6, 16: ‘658 would indicate Sulphur compounds having at least one Sulphur atom with a less than +4 oxidation state or -2 to +2 oxidation state, note mercaptosuccinic acid, thiodiglycolic acid, etc. (0036).
Claim 7, 17: ‘658 would indicate that the working electrode can be gold or platinum, for example (0047).
Claim 9: ‘658 would indicate that resulting anodic oxidation current can be in a range of between 1 and 2 mA/cm2 (note figure 7 and 0070).
Claim 10: ‘658 describes in the example that the step (b) part can be carried out for a period to time, for example one minute (0059-0060), and is generally described for a certain period of time (0050).  It would have been obvious to optimize the amount of time for the specific sample used and as a result it would have been determined that the amount of time could also be in the range that would be greater than 100 seconds. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-11, 16 and 17 above, and further in view of Japan 2003-147540 (hereinafter ‘540).
*** Please Note: Japan 2003-147540 with a translation was provided with the IDS of June 13, 2020, and the documents provided with the IDS are used here .***
Claim 2: as to the measuring sample being  no more than 50 volume % plating bath, ‘658 indicates to remove material from the metal/metal alloy plating bath to provide a sample for testing (0040-0042, figure 1), but does not indicate to dilute, for example, the plating bath material in the measuring sample. However, ‘540 describes how it is desired to measure the concentration of a sulfur containing compound in a nickel electroless plating solution (0001), where ‘540 indicates that for testing the plaiting solution can be used or a diluted version of the plating solution (0006, 0012), where dilution can be in water or in material the same as the plating solution (so with reducing agent, etc.) (0012), where the method of testing can also use electrodes with potential difference measurements (0019) and readings can be correlated with values from a plating solution with a known sulfur compound concentration (0020), where the use of diluted solutions is noted (0020), where the solutions can be 10 fold diluted, for example (0020) with water for example giving 10% by volume plating solution (0025).  Therefore, it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to use diluted solutions as 
Claim 5: As to the amount of Sulphur containing compound as 2 ppm or less, it is indicted by ‘540 that a desirable amount in an electroless nickel plating solution is preferably 2 to 10 micromols/L (0010) and notes materials similar to that in ‘658 such as thiodiglycolic acid (note ‘658 at 0036 and ‘540 at 0009).  The Examine takes Official Notice that thiodiglycolic acid would have a mol. weight of approximately 92.1 g/mol, resulting in, for a range of 2-10 micromol/l, approx. 0.184 to 0.92 ppm of sulfur containing compound.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to desirably have 2-10 micromol/l of sulfur containing compound in the plating bath as suggested by ‘540 as a desirable amount of sulfur containing compound, since both references indicated nickel electroless plating solutions with sulfur containing compound, and ‘540 indicates a desirable amount of sulfur containing compound.  Furthermore, when using acceptable sulfur containing compounds, as discussed above, the desired mount can be 0.92 ppm or less of sulfur containing compounds, and thus a resulting test of simply the plating solution would predictably and acceptably give results in this range which would be in the claimed range, or when diluting 10 fold as .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-11, 16 and 17 above, and further in view of Berzins et al (US 5112702).
Claim 8: ‘658 notes that an Ag/AgCl reference electrode can be used (0068) and a constant potential of 310 mV, for example (0071), but Berzins notes that potential can be conventionally calculated using an Hg/Hg2SO4 reference electrode (column 2, lines 55-65, column 3, line 45 to column 4, line 20, where Pt working electrodes can be Pd or gold plated, and while refers to cathode potential, still shows known use of Hg/Hg2SO4 for reference electrodes) with mV level constant potential (Table I).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to use Hg/Hg2SO4 as suggested by Berzins as a reference electrode when using voltage ranges as described by ‘658 with an expectation of predictably acceptable results, since ‘658 indicates using constant potential of 310 mV, for example, and Berzins indicates that potential can also be conventionally provided with constant potential relative to an Hg/Hg2SO4 electrode.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-11, 16 and 17 above, and further in view of Donner et al (US 2011/0221445).
Claims 18, 19: As to using the reducing agent of formaldehyde and the metal plating bath as a copper plating bath, ‘658 describes using a nickel electroless plating 

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered. 
(A) As to the 35 USC 112 rejections, note the rejections above provided as to the claims as now worded.

The Examiner has reviewed these arguments, however, the claims remain rejected for the reasons discussed in the rejection above.  The measurements would be considered insignificant extra solution activity that amount to data gathering.  Similarly, as discussed in the rejection, the adjusting step is also an insignificant extra solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 (C) As to the 35 USC 103 rejections, applicant argues that ‘658 fails to suggest utilizing the decay of the anodic oxidation current, and the present invention has the step of “simultaneously measuring the anodic oxidation current decaying over time to obtain current data of current values during the decay” and this is not disclosed or suggested by ‘658, and applicant measures the sulfur content indirectly by determining the concentration of the reducing agent, and then compares the measured values with a plot of measured reference values, and based on the results obtained can adjust the concentration of the sulfur containing compounds accordingly.  It is argued that ‘658 only arbitrarily measures points, while applicant uses data after decay of current, and uses an indirect method as opposed to ‘658, where sulfur content is directly determined, and does not disclose or suggest anodic oxidation of a reducing agent, and it is argued that ‘658 at 0070 would disclose that upon adsorption on the working electrode an oxidation of the sulfur containing compound occurs, and this is confirmed by figure 4 which shows a linear increase in charge quantity, as opposed to the present invention, where the opposite effect, a negative slope, is shown.  Applicant argues their invention is 
The Examiner has reviewed these arguments, however, the rejection above is maintained.  While ‘658 does not teach the reducing agent is anodically oxidized generating an anodic oxidation current, as discussed in the rejection above, reducing agent is provided that corresponds to that taught for use by applicant, voltage/potential is applied in the range taught by applicant, and current density within that taught for use by applicant is provided, the same anodic oxidation giving an anodic oxidation current is understood to be predictably and acceptably provided, since the same conditions for such current would be provided when using the same materials and conditions taught by applicant  and ‘658.  Furthermore, since the current flow is measured, it would be understood that the anodic oxidation current from such is measured to be at least included in the overall current measurement. Similarly, as to measuring this current during decay (and simultaneously measuring this current decaying over time, simultaneously with the applying a constant potential), since ‘658 provides the constant potential over time and it would be at least suggested to measure during and over the time, the decay would be measured “simultaneously” as it occurs over time as part of measuring the current flow.  Applicant refers to measuring the concentration of the reducing agent and not from the sulfur containing compounds, and comparing measured values with a reference plot, but the claim itself does not indicate only reducing agent concentration measured.  Again, since the same materials are present in ‘658 including reducing agent and sulfur containing compounds, and a constant potential provided at conditions like applicant, and current measured, it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718